Motion to add the Secretary of State as a party granted without objection and without costs. Upon request of the Secretary of State and respondent Dayton, the court determines that the following persons are eligible to vote in the Primary Election heretofore directed to be conducted on or before September 26, 1972: persons who were registered and enrolled in the Democratic party by October, 1971 for the November, 1971 General Election; persons who became 18 after the November, 1971 election and registered and were enrolled in the Democratic party by May 20, 1972, the cutoff date- for registering for the June 20,1972 primary; and persons eligible to vote as enrolled Democrats who moved into the Assembly District from other parts of New York State and reregistered by May 20,1972. Motion in all other respects denied. Herlihy, P. J., Staley, Jr., Greenblott, Simons and Reynolds, JJ., concur.